Citation Nr: 0121489	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected right knee disability.

2.  Entitlement to a compensable rating for the service 
connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from November 1988 to February 
2000.

This appeal arises from an April 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO) which granted service 
connected for a right knee disability and assigned a 10 
percent evaluation and granted service connection and a 
noncompensable evaluation for irritable bowel syndrome.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to both of the claims for higher ratings on 
appeal, VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  In this case, the veteran was afforded VA orthopedic 
and gastrointestinal examinations in March 2000 in support of 
his claims for the grant of service connection for a right 
knee disability and irritable bowel syndrome.  Since that 
time, current treatment records have not been obtained and 
the veteran has not been afforded VA rating examinations.  
Moreover, and of great importance, both of the reports of 
examination in March 2000 indicate that the veteran's claims 
folder was not available for review in direct contravention 
of the holding in Green, supra.  In short, the March 2000 VA 
examinations are fundamentally flawed and may not serve as 
adequate examination barometers for the purpose of evaluating 
the claims for higher evaluations.

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's irritable 
bowel syndrome under all of the applicable rating criteria in 
Diagnostic Code 7319.  Accordingly, a VA gastrointestinal 
examination must be conducted to provide complete clinical 
findings in order to facilitate the evaluation of the 
veteran's irritable bowel syndrome.

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
digestive disabilities so that the examiner may address the 
type of information needed by the Board to assign a rating to 
the veteran's disability.    

Mild irritable bowel syndrome with 
disturbances of bowel function with 
occasional episodes of abdominal 
distress.   0

Moderate irritable bowel syndrome with 
frequent episodes of bowel disturbance 
with abdominal 
distress.   10

Severe irritable bowel syndrome with 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.   30

With regard to the right knee, in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  On the March 2000 VA 
orthopedic examination, the veteran reported having aching, 
pain and tenderness of the right knee when walking and with 
weight bearing.  If he overused the knee, there would be 
increased pain and more swelling with stiffness.  In view of 
these symptoms, the veteran should be afforded another 
orthopedic examination which should indicate whether there is 
evidence of functional loss due to weakness, fatigability, 
incoordination or pain following use or flare-ups pursuant to 
the holding in DeLuca. 

Also in regard to the claims for higher evaluations for the 
service connected disabilities, the Court has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the rating action appealed from was 
the initial grant of service connection for the veteran's 
right knee disability and irritable bowel syndrome, the RO 
should consider the proper evaluations to be assigned for the 
veteran's service connected disabilities pursuant to the 
Court's holding in Fenderson.

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  On the 
June 2000 substantive appeal, the veteran requested that all 
current treatment records be obtained from Louise Stokes 
VAMC.  Efforts were made to obtain records from Wade Park 
VAMC, but it is not clear whether the referenced records were 
requested.  As a result, all current treatment records 
relative to the service connected disabilities should be 
obtained to include requesting any current records from 
Louise Stokes and Wade Park VA medical centers.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the service connected irritable 
bowel syndrome and right knee disability.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from Louise 
Stokes and Wade Park VA medical centers.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA digestive system 
examination to determine the current 
nature and extent of the service 
connected irritable bowel syndrome.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history.  In general, the examiner should 
record all complaints and clinical 
manifestations referable to irritable 
bowel syndrome.  The examiner should also 
specifically address the presence or 
absence of each of the criterion listed 
under DC 7319 (see body of remand for 
these criteria).  Each of these criteria 
must be addressed by the examiner.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his right 
knee disability.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  In general, 
the examiner should record all complaints 
and clinical manifestations referable to 
right knee disability.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right knee disability 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
slight, moderate or severe recurrent 
subluxation or instability of the right 
knee.

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Massey, 
Green, DeLuca and Fenderson.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




